 1           The Motion of Plaintiffs Jenee Hill, Byron Hack, Christina Hack and Tom
 2   Donney (“Plaintiffs”), on behalf of themselves and the Settlement Classes, for final
 3   approval of the class action Settlement reached with Defendants UnitedHealth
 4   Group Incorporated (“UHG”), United HealthCare Services, Inc. (“UHS”), and
 5   United Healthcare Insurance Company’s (“UHIC”) (collectively, “United”) in this
 6   lawsuit (the “Litigation”) came on for hearing before this Court on December 6,
 7   2019. Plaintiffs and United are collectively referred to herein as the “Parties.”
 8   Michael M. Maddigan and Gabriel R. Ulman appeared as attorneys for United, and
 9   Robert S. Gianelli and Joshua S. Davis appeared as attorneys for Plaintiffs and the
10   Settlement Classes. After considering the Settlement, the moving papers, arguments
11   of counsel, and all other matters presented to the Court, it is hereby ORDERED,
12   ADJUDGED, AND DECREED, as follows:
13           1.     The Motion for Final Approval of Class Action Settlement is hereby
14   GRANTED.
15           2.     This Final Order Approving Class Action Settlement and Judgment
16   (“Final Order and Judgment”) incorporates and makes part hereof: (a) the Parties’
17   Settlement Agreement filed on May 10, 2019, including Exhibits A to F [Dkt. No.
18   169-2] (collectively the “Agreement”); and (b) the Court’s findings and conclusions
19   contained in its Order Granting Motion for Preliminary Approval of Class Action
20   Settlement [Dkt. No. 172] (the “Preliminary Approval Order”). All defined terms in
21   this Final Order and Judgment shall have the same meanings as in the Agreement.
22           3.     All preliminary findings and conclusions in the Court’s Preliminary
23   Approval Order are hereby made final.
24           4.     The Court has personal jurisdiction over all members of the Hill and
25   Donney Settlement Classes. The Court has subject matter jurisdiction over the
26   claims asserted in this Litigation to approve the Settlement, the Settlement, and all
27   exhibits attached thereto. Venue is proper. The Settlement is fair, reasonable and
28   adequate, and consistent and in compliance with the applicable provisions of the

                                                 1
 1   United States Constitution, its Amendments, and the Federal Rules of Civil
 2   Procedure, as to, and in the best interests of, the Settlement Classes. The Court also
 3   finds that the Settlement resulted from two arms-length mediation sessions and was
 4   concluded only after Plaintiffs and United conducted their own investigations and
 5   evaluations of the factual and legal issues raised by Plaintiffs’ claims, as well as
 6   United’s defenses. No objections have been made to the Settlement by any member
 7   of the Class. Accordingly, the Settlement is hereby finally approved.
 8           5.     The Hill and Donney Settlement Classes, as defined at page 4 of the
 9   Settlement, paragraphs (i) and (j), are finally certified for settlement purposes. To
10   permit Plaintiff Donney to serve as class representative of the Donney settlement
11   class, Plaintiffs’ motion to amend the Complaint and add Tom Donney as class
12   representative, (Dkt. 156), is hereby finally granted for settlement purposes.
13           6.     The Court hereby directs the Parties and their counsel to implement
14   and consummate the Settlement according to its terms and provisions.
15           7.     Pursuant to the Court’s Preliminary Approval Order, the notice
16   requirement was satisfied in that the Class Administrator sent the Mailed Notices to
17   each Identified Class Member in the Hill and Donney classes, no later than 34 days
18   after entry of the Preliminary Approval Order, by first-class mail, postage prepaid, to
19   each Identified Class Member’s last known address, and where necessary, further
20   steps were taken in accordance with the Agreement to obtain updated addresses
21   when the mail was returned as undelivered and to re-send the Mailed Notice.
22   Identified Class Members had the opportunity to object to the Settlement and the
23   Agreement, or to exclude themselves from the Class, and they were informed of the
24   date, time, and location of the Final Approval Hearing and had the opportunity to
25   appear at the Final Approval Hearing. These procedures afforded protections to
26   persons in the Hill and Donney Classes and provide the basis for the Court to make
27   an informed decision on approval of the Settlement based on the responses of
28   Identified Class Members.

                                                  2
 1           8.     The Mailed Notices and all other instruments provided to the Class
 2   Members:
 3                  (a)    constituted the best practicable notice under the circumstances;
 4                  (b)    constituted notice that was reasonably calculated to apprise
 5   Identified Class Members of the pendency of the Litigation, their right to object to or
 6   exclude themselves from the proposed Settlement and to appear at the Final
 7   Approval Hearing;
 8                  (c)    were reasonable and constituted due, adequate, and sufficient
 9   notice to all persons entitled to receive notice; and
10                  (d)    met all applicable requirements of the Federal Rules of Civil
11   Procedure, the United States Constitution, and its Amendments, including the Due
12   Process Clause.
13           9.     Class Counsel and Plaintiffs adequately represented the Settlement
14   Classes for purposes of entering into and implementing the Settlement.
15           10.    The list of those Identified Class Members who have requested
16   exclusion from the Classes in accordance with the terms of the Agreement and the
17   Preliminary Approval Order has been filed with the Court, is attached to this Order,
18   and is hereby approved. Those persons are hereby excluded from the Classes. The
19   Court finds that it is a complete list of all Identified Class Members who have timely
20   requested exclusion from the Classes, and accordingly, such Identified Class
21   Members shall not be bound by this Final Order and Judgment or the Agreement.
22           11.    Class Counsel are hereby awarded attorneys’ fees in the amount of
23   $1,937,882.00 and costs in the amount of $259,617.00, for a total Class Counsel
24   Payment of $2,197,499.00. This amount covers any and all claims for attorneys’
25   fees, expenses, and costs incurred by any and all Class Counsel in connection with
26   the Settlement of the Litigation and the administration of such Settlement. Class
27   Counsel payment shall be provided by United to Gianelli & Morris in accordance
28   with Paragraph 10 of the Settlement.

                                                  3
 1           12.    As incentive award for participation as Class Representatives in the
 2   Action, the Court awards $17,500.00 to Plaintiff Jenee Hill and $15,000.00 to
 3   Plaintiff Tom Donney. United shall pay the incentive award in addition to any
 4   benefits that Plaintiffs is entitled to receive as Identified Class Members. United
 5   shall pay the incentive awards in accordance with Paragraph 10 of the Settlement.
 6           13.    The release of claims set forth in Paragraph 8 of the Settlement is
 7   incorporated herein and effective as of the date of this Final Order and Judgment,
 8   and forever discharges the Released Parties from any claims or liabilities arising
 9   from or related to the Released Claims.
10           14.    Without affecting the finality of this Final Order and Judgment for
11   purposes of appeal, the Court shall retain jurisdiction as to all matters relating to
12   administration, consummation, enforcement, and interpretation of the Settlement and
13   this Order, and for any other necessary purpose; provided, however, that nothing in
14   this paragraph shall restrict the ability of the Parties to exercise their rights under
15   Paragraphs 17, 18, and 19 of this Final Order and Judgment. The Parties submit to
16   the jurisdiction of the Court for purposes of administration, construction,
17   consummation, enforcement, and interpretation of the Settlement.
18           15.    The Settlement is binding on, and has res judicata and preclusive
19   effect in, all pending and future lawsuits or other proceedings maintained by or on
20   behalf of Plaintiffs and any other Identified Class Members, as well as their Related
21   Parties that allege Released Claims, as defined in the Settlement.
22           16.    Neither this Final Order and Judgment, nor the Settlement, nor any
23   other document referred to herein or therein, nor any action taken to carry out this
24   Final Order and Judgment or the Settlement is, may be construed as, or may be used
25   as an admission or concession by or against United of the validity of any claim or
26   any actual or potential fault, wrongdoing or liability whatsoever. Entering into or
27   carrying out the Settlement, and any negotiations or proceedings relating to it, shall
28   not in any event be construed as, or deemed evidence of, an admission or concession

                                                   4
 1   as to Plaintiffs’ claims or United’s denials or defenses, and shall not be offered or
 2   received in evidence in any action or proceeding against any party hereto in any
 3   court, administrative agency or other tribunal for any purpose whatsoever, except as
 4   evidence of the Settlement or to enforce the provisions of this Final Order and
 5   Judgment or the Settlement; provided, however, that this Final Order and Judgment
 6   and the Settlement may be filed in any action against or by United or the Identified
 7   Class Members to support a defense of res judicata, collateral estoppel, release,
 8   waiver, good-faith Settlement, judgment bar or reduction, full faith and credit, or any
 9   other theory of claim preclusion, issue preclusion or similar defense or counterclaim
10   to the extent allowed by law.
11            17.   The Parties are authorized, without further approval from the Court, to
12   agree to and adopt such non-substantive amendments, modifications, or expansions
13   of the Settlement and all exhibits attached thereto that are consistent with this Final
14   Order and Judgment, and that do not limit the rights of persons in the Settlement
15   Classes. Any substantive amendments, modifications, or expansions of the
16   Settlement and the exhibits attached thereto shall require prior approval by the
17   Court.
18            18.   Any work product retained by Plaintiffs or Class Counsel that is based
19   on or incorporates information designated as Confidential Material pursuant to the
20   terms of the Protective Order previously entered in this case and provided by United
21   shall be deemed Confidential Material pursuant to the terms of the Protective Order,
22   and the disclosure or use of such materials shall be subject to the same restrictions as
23   Confidential Materials pursuant to the terms of the Protective Order previously
24   entered in this case.
25            19.   Each and every Identified Class Member who has not been excluded
26   from the Settlement, and their Related Parties, are forever barred and enjoined from
27   commencing, instituting, or continuing to prosecute any action or proceeding in any
28   court of law or equity, arbitration tribunal, administrative forum, or other forum of

                                                  5
 1   any kind, asserting any of the Released Claims against any of the Released Parties,
 2   except for claims to enforce the Settlement.
 3           20.    Section 1715(b) of the Class Action Fairness Act of 2005 requires a
 4   settling defendant to “serve upon the appropriate State official of each State in which
 5   a class member resides and the appropriate Federal official” a specified group of
 6   documents describing the settlement. Pursuant to section 1715(d), final approval
 7   cannot be issued earlier than 90 days after notice is given under section 1715(b).
 8   United served the necessary documents upon the appropriate officials on August 29,
 9   2019 [Dkt. 184]. This order is signed more than 90 days after United served the
10   documents. The Court therefore finds that United is in full compliance with the
11   Class Action Fairness Act, 28 U.S.C. section 1715.
12           21.    There being no just reason for delay, the Court, in the interests of
13   justice, expressly directs the Clerk of the Court to enter this Final Order and
14   Judgment, and hereby decrees that, upon entry, it be deemed a final judgment.
15

16   IT IS SO ORDERED.
17

18
     DATED: December 6, 2019                  By:
                                                     Judge David O. Carter
19                                                   United States District Court
20

21

22

23

24

25

26

27

28


                                                 6
EXHIBIT A
Exclusion Requests
Jenee Hill v. UnitedHealthcare Insurance Company
Bryon Hack v. UnitedHealth Group, Inc.                                            Initial Mailing Date: 6/17/2019
as of July 25, 2019                                                                Exclusion Deadline: 7/22/2019




                                                                                       Exclusion
                                                                                      Submitted/
      Shareholder Name          Address                    Phone Number   Signature   Postmarked         Class
  1   Jennifer Anne Dunning     3415 S. Gillis Rd          509‐710‐5648     Yes        6/25/2019        Donney
                                Spokane Valley, WA 99206




                                                           Page 1 of 1
